Opinion issued November 10, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00895-CR
____________

IN RE CLARENCE JOSEPH BOUDREAUX, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator, Clarence Joseph Boudreaux, has filed a petition for writ of mandamus
complaining of the 176th District Court of Harris County because of its failure to
respond to the relator’s inquiries.
          We deny the petition for writ of mandamus.  All pending motions are overruled
as moot.  
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley. 
Do not publish.  Tex. R. App. P. 47.2(b).